BROSKY, Judge:
This appeal is from judgment on the pleadings in favor of appellee, Pennsylvania Assigned Claims Plan (PACP) and against appellant. It is argued that the PACP can, as a matter of law, be liable to a claimant under the plan. As to theory advanced by appellant for the basis of such liability, we disagree. The instant order granting judgment on the pleadings is, accordingly, affirmed.
The relevant background is as follows. Appellant was injured in a motor vehicle accident and filed a claim with the PACP for No-Fault benefits. The claim was assigned by the PACP to Travelers Insurance Company. Travelers did not pay appellant’s medical bills and lost wages and appel*595lant instituted suit against Travelers and the PACP. Judgment on the pleadings was granted in PACP’s favor and this appeal followed.
According to the case law of this Commonwealth, conclusions of law need not be included in a complaint. The legal theories upon which the plaintiff bases his cause of action are not a necessary element of the complaint. Del Conte v. Stefonick, 268 Pa.Super. 572 at 577, 408 A.2d 1151 at 1153 (1979) (Hoffman, J.). Appellant’s complaint did not include such theories of recovery but, quite permissibly, limited itself to the underlying facts. It remains for us to determine whether the trial court correctly concluded that there is no cause of action presented in the complaint. On the other hand, our consideration of trial court error as a function of theories of liability is limited to the one theory argued by appellant in his brief. Upon reflection we conclude that the PACP can never, contrary to appellant’s assertion, be liable for its assignee’s subsequent handling of the claim.1
We read appellant’s brief as proposing a particular cause of action against the PACP. This is based on PACP’s alleged status as the initial insurer, which obligation to insure it assigns, in a contractual sense of the word, to the insurer. Under this theory, the PACP is still responsible for the proper performance of the assigned insurer’s duties. We reject this argument.
The statute does not impose on the PACP the role of primary insurer. Rather, the PACP’s role is to assign the claim, in the sense of choosing an appropriate insurer. This assignment, to repeat, is the duty of determining which insurer will responsibly handle the claim — and notify the claimant of that choice. It is not assigning its contractual duties of insuring the claimant, for it never had those duties.
*596It is this point that the trial court relied upon and we approve of its decision on that point.
The order granting judgment on the pleadings in favor of PACP and against appellant is affirmed.
SPAETH, President Judge, files concurring statement.
BECK, J., joined in both majority opinion by BROSKY, J., and concurring statement by SPAETH, President Judge.

. Of course, an improper handling of the claim by the assignee could be evidence of an improper assignment.